                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

WILLIAM FOSTER BROWN, JR.,           No. 19-cv-10966 (NLH) (JS)

          Plaintiff,

     v.                                       OPINION

DETECTIVE DANIEL COLOMBARO, et
al.,

          Defendants.


APPEARANCE:
William Foster Brown, Jr., No. 4346974
Camden County Correctional Facility
330 Federal Street
Camden, NJ 08103
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff William Foster Brown, Jr., a pre-trial detainee

presently confined at the Camden County Correctional Facility in

Camden Court House, New Jersey, seeks to bring a claim pursuant

to 42 U.S.C. § 1983, against Defendants Detective Daniel

Colombaro, Assistant Prosecutor Barry Sullivan, and Assistant

Deputy PD Christopher Hoffner.   See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court will dismiss the

                                 1
Complaint for failure to state a claim, with leave to amend

granted.   28 U.S.C. § 1915(e)(2).

BACKGROUND

     Plaintiff’s Complaint lacks any factual allegations and

consists of only a few conclusory statements.      As to Defendant

Colombaro, he states that he “conspired to falsely arrest for

fictitious crimes against a fictitious individual and attempting

to falsely imprison.”    ECF No. 1 at 4.   As to Defendant

Sullivan, he describes his involvement as “maliciously

prosecuting while conspiring to falsely imprison for fictitious

crimes against a fictitious person.”    Id.    As to Defendant

Hoffner, he states that he “helped to perpetuate a conspiracy to

falsify crimes of a fictitious individual while providing

ineffective counsel demonstrating legal malpractice.”      Id. at 5.

In the section of the Complaint where Plaintiff is to describe

his claims, Plaintiff states, “Detective improperly charged me

with fictious crimes against a fictitious person while

conspiring with the prosecution and defense counsel to falsely

imprison.”   Id. at 6.   He requests “monetary damages and

punitive damages.”   Id. at 7.

STANDARD OF REVIEW

     Section § 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.   28 U.S.C. § 1915(e)(2).     The Court must sua

                                  2
sponte dismiss any claim that is frivolous, is malicious, fails

to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).   This action is subject to sua sponte

screening for dismissal under 28 U.S.C. § 1915(e)(2) because the

Plaintiff is proceeding in forma pauperis.

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.   Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).   “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”   Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).   “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

DISCUSSION

     Plaintiff’s Complaint must be dismissed for failure to

state a claim upon which relief may be granted; it is simply

devoid of factual allegations.   In order to state a claim

pursuant to 42 U.S.C. § 1983, the plaintiff must show that “‘(1)

                                 3
the conduct complained of was committed by a person acting under

color of state law; and (2) that the conduct deprived a person

of rights, privileges, or immunities secured by the Constitution

or laws of the United States.’”    Calhoun v. Young, 288 F. App’x

47, 49 (3d Cir. 2008) (quoting Robb v. City of Phila., 733 F.2d

286, 290–91 (3d Cir. 1984)).    The Plaintiff must, however,

allege “sufficient factual matter” to make such a claim

plausible.    See, e.g., Fowler, 578 F.3d at 210; Fair Wind

Sailing, 764 F.3d at 308 n.3.

     Here, Plaintiff alleges no facts from which the Court can

assess his claims.    Plaintiff’s statements in the Complaint are

nothing more than conclusory allegations, e.g., “conspired to

falsely arrest for fictitious crimes,” “maliciously prosecuting

while conspiring to falsely imprison,” “helped to perpetuate a

conspiracy to falsify crimes,” etc.    See ECF No. 1.   Plaintiff

has failed to provide the facts that explain how he was

allegedly conspired against, falsely imprisoned, or maliciously

prosecuted.    Without any factual allegations, the Court must

dismiss the Complaint.

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”    Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).    The Court will



                                  4
grant leave to amend to the extent that he can cure his pleading

deficiencies as described supra.

CONCLUSION

     For the reasons stated above, the Complaint is dismissed

without prejudice for failure to state a claim, with leave to

amend granted.   An appropriate order follows.



Dated: May 3, 2019                       s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                   5
